108 F.3d 1374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William GIST, Defendant-Appellant.
No. 96-7883.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 20, 1997.

William Gist, Appellant Pro Se.
Harold Watson Gowdy, III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for review of his sentence.  Appellant sought to challenge his sentence under 18 U.S.C.A. § 3742(a)(2) (West Supp.1996);  however, his challenge was not filed within the appeal period, so we lack jurisdiction over the appeal.  Fed. R.App. P. 4(b).  Even if Appellant's motion were construed as a Fed.R.Crim.P. 35(b) motion, the district court lacked jurisdiction because only the Government may move for a Rule 35(b) reduction.  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.